Citation Nr: 1043781	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung disorder, 
including due to Agent Orange exposure.  

2.  Entitlement to service connection for an enlarged prostate, 
including due to Agent Orange exposure.  

3.  Entitlement to service connection for hand bruising and blood 
under the skin, including due to Agent Orange exposure.

4.  Entitlement to service connection for a left testicle 
disorder, including due to Agent Orange exposure.

5.  Entitlement to service connection for left foot disorder, 
characterized as toe tumors and hollow spots where toes and foot 
connect, including due to Agent Orange exposure.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder, including as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

As an additional note, in order to establish jurisdiction over 
the issue concerning entitlement to service connection for a lung 
disorder, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed 
fully under the analysis section, new and material evidence has 
not been submitted to reopen the claim of entitlement to service 
connection for a lung disorder.

The claims of entitlement to service connection for a back 
disorder and a bilateral knee disorder are addressed in the 
REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In unappealed rating decisions dated in March 1985 and 
December 2000, the RO considered and denied the Veteran's claim 
for service connection for a lung disorder, including as due to 
Agent Orange exposure.  

2..  The additional evidence received since the December 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim or raise a reasonable 
possibility of substantiating this claim for service connection 
for a lung disorder, including as due to Agent Orange exposure.

3.  An enlarged prostate was not manifested during service or for 
many years following service, and is not shown to be causally or 
etiologically related to service, including to exposure to Agent 
Orange in Vietnam.

4.  There is no current diagnosis of hand bruising and blood 
under the skin, and any hand bruising and blood under the skin is 
not shown to be causally or etiologically related to service, 
including to exposure to Agent Orange in Vietnam.

5.  There is no current diagnosis of a left testicle disorder, 
and any left testicle disorder that may be present is not shown 
to be causally or etiologically related to service, including to 
exposure to Agent Orange in Vietnam.

6.  There is no current diagnosis of left foot disorder, 
characterized by toe tumors and hollow spots where toes and foot 
connect, and any left foot disorder, characterized by toe tumors 
and hollow spots where toes and foot connect, that may be present 
is not shown to be causally or etiologically related to service, 
including to exposure to Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service 
connection for a lung disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received sufficient to 
reopen the claim of service connection for a lung disorder, 
including due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  An enlarged prostate was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

4.  Hand bruising and blood under the skin was not incurred in or 
aggravated during active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A left testicle disorder was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

6.  A left foot disorder was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated December 2005, 
January, August and November 2006, and November 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO arguably did not provide the Veteran with adequate notice 
of the need to submit new and material evidence to reopen the 
claim for service connection for a lung disorder, including due 
to Agent Orange exposure, and advising the Veteran of the basis 
for the prior denial of that claim.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006) (notice of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought).  However, after review of the five notification 
letters sent to the Veteran during the pendency of this appeal, 
the Board finds that they substantially satisfy the duty to 
notify the Veteran of the information and evidence needed to 
reopen the claim for service connection for a lung disorder.  In 
addition, the Veteran and his representative were provided copies 
of the rating decisions on appeal and the Statement of the Case 
and Supplemental Statement of Case, all of which combined to 
inform the Veteran and his representative of the evidence 
considered, a summary of adjudicative actions and all pertinent 
laws and regulation.  In the Board's opinion all of the above 
demonstrates that a reasonable person would understand the type 
of evidence needed to substantiate his claim.   As such, the 
Board finds that the Veteran is not prejudiced based by the lack 
of the more detailed notice.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, 
private and VA medical records relevant to these matters have 
been requested and obtained.  However, the Board acknowledges 
that the Veteran has not been afforded VA examinations in 
connection with his claims for service connection for an enlarged 
prostate, hand bruising and blood under the skin, a left testicle 
disorder and a left foot disorder, include due to his presumed 
exposure to Agent Orange.

Under the law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA examinations concerning the Veteran's claims for 
service connection for an enlarged prostate, hand bruising and 
blood under the skin, a left testicle disorder and a left foot 
disorder, include due to his presumed exposure to Agent Orange, 
are unnecessary because such an examination would not provide any 
more pertinent information than is already associated with the 
claims file.  While the Veteran has been diagnosed with an 
enlarged prostate, there is no indication this disorder is a 
result of his active service, as discussed below.  He has also 
not been diagnosed with hand bruising and blood under the skin, a 
left testicle disorder and a left foot disorder during or 
following service.  Under these circumstances, the Board finds 
that VA examinations are unnecessary.  38 C.F.R. §  
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).

Additionally, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

I.  New and Material Evidence Claim

The record reflects that the original claim for service 
connection for a lung disorder was denied in a March 1985 rating 
decision on the basis that it was not incurred during or 
aggravated by his active service.  Thereafter, the Veteran sought 
to reopen his claim for a lung disorder in October 2002, to now 
include exposure to Agent Orange while he was in Vietnam.  A 
December 2002 rating decision continued to deny the claim on the 
basis that there was still no evidence of a lung disorder in 
service, even after conceding the Veteran's exposure to Agent 
Orange because of his service in the Republic of Vietnam.  Upon 
his failure to timely file a Notice of Disagreement with this 
rating decision, the December 2002 rating decision became final 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

If there is new and material evidence since that decision, the 
Board may reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

When determining whether a claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans, at 284.  Similarly, in Hodge, 115 F.3d 
at 1363, the Federal Circuit Court held that evidence may be 
considered new and material if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

The January 2007 rating decision at issue in this appeal denied 
entitlement to service connection for a lung disorder, including 
due to Agent Orange exposure, on a direct basis due to the fact 
the evidence does not show a disease or injury incurred during 
his service.  The RO also denied service connection on a 
presumptive basis, as in the December 2002 rating decision, 
because the disorder claimed was not included on the list of 
disease presumptively associated with Agent Orange exposure.  As 
noted above, the Board must make this threshold preliminary 
determination, before proceeding further, because this initial 
determination affects the Board's jurisdiction to adjudicate the 
underlying claim on its merits on a de novo basis.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Since the RO's final rating decision in December 2002 denying the 
claim for service connection for a lung disorder, including due 
to Agent Orange exposure, the Veteran has submitted additional VA 
treatment records from August 2007 to February 2009; notification 
from a medical records employee for private treatment records 
from 1969 indicating the records requested have been destroyed; 
private treatment records from Dr. J.H., dated August 2006; a 
response from Dr. J.K., indicating there are no records 
concerning a lung disorder for the Veteran, dated August 2006; 
and, medical treatise information concerning exposure to Agent 
Orange and its resultant diseases.  However, these additional VA 
and private treatment records only show the Veteran's statements 
concerning his past medical history, but importantly this 
additional evidence does not support his contention that he has a 
lung disorder due to his active service, including his presumed 
exposure to Agent Orange.  

Further, the medical treatise evidence the Veteran submitted 
shows that Agent Orange was used in the Republic of Vietnam while 
the Veteran was stationed there and its harmful effects.  
However, this treatise information does not specifically 
attribute the use of Agent Orange in the Republic of Vietnam to 
lung disorders.  Where medical articles or treatise evidence, 
standing alone, discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion, a claimant may use such 
evidence to meet the requirement for a medical nexus.  
Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to 
establish a medical nexus between service and a disease or injury 
solely by generic information in a medical journal or treatise 
"is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 
317 (1998) (holding that a medical article that contained a 
generic statement regarding a possible link between a service-
incurred mouth blister and a present pemphigus vulgaris condition 
did not satisfy the nexus element).  Still, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test of 
plausibility").

Therefore, the deficiency in his claim, both in March 1985, 
December 2002 and now, was and is that there is no medical nexus 
evidence etiologically linking a lung disorder to his 
active service, under any theory of entitlement.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

So merely submitting additional, more recent, records of 
treatment from VA or a private physician, or medical treatise 
information for a lung disorder does not tend to suggest this 
condition dates back to his active service or is related to his 
active service.  So even if new, in the sense that these 
additional records did not exist at the time of the prior 
adjudications of the claim, and therefore could not have been 
considered in those prior adjudications, they nevertheless are 
not material because they do not suggest the required linkage to 
the Veteran's active service.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998).  See, too, Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing Veteran's current 
condition are not material to issue of service connection and are 
not sufficient to reopen a claim for service connection based on 
new and material evidence).

Additionally, concerning statements submitted in support of his 
claim for service connection, including in his BVA hearing 
testimony, the Veteran merely reiterated arguments that he made 
when filing his earlier attempts- to the same effect that 
he claims his exposure to Agent Orange while he was stationed in 
the Republic of Vietnam.  Therefore, even the Veteran's own 
supporting statements are not new evidence.  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  So even if the Veteran's statements were 
new, which again it is not, it still is not material.

Therefore, the Board must deny this most recent petition to 
reopen the claim for service connection for a lung disorder, 
including due to Agent Orange exposure.  In the absence of new 
and material evidence, the benefit of the doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II. Service Connection Claims

The Veteran contends that he suffers from an enlarged prostate, 
hand bruising and blood under the skin, a left testicle disorder 
and a left foot disorder due to his active service and, 
specifically, as a result of his presumed exposure to Agent 
Orange or other herbicides while stationed in Vietnam.  
Unfortunately, however, after reviewing the relevant evidence of 
record, the Board finds that the preponderance of the evidence is 
against his claims for service connection, so the Board must deny 
these claims.  

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence relating the current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's 
General Counsel held that service on a deep-water naval vessel 
off the shores of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A).  And the Federal Circuit Court since has clarified 
that service in the Republic of Vietnam requires service on the 
landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II Diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Here, the Veteran's service personnel and other records confirm 
he served in Vietnam during the Vietnam Era.  See 38 C.F.R. § 
3.2(f).  Indeed, VA has informed him that, due to his service in 
the Republic of Vietnam, his exposure to Agent Orange has been 
conceded.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Turning back now to the facts of this specific case, as 
explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
proof the Veteran has the claimed disabilities.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Concerning the Veteran's 
claims for hand bruising and blood under the skin, a left foot 
disorder and a left testicle disorder, there is simply no medical 
evidence of record indicating he currently has any of these 
disorders.  The only notation concerning a skin disorder is in 
the VA treatment records from August 2007.  The treating 
physician describes a "ruddy complexion" and forearms with 
"numerous ecchyomottic areas."  There are no further 
indications the Veteran has received treatment for hand bruising 
and blood under the skin.  Further, the Veteran's VA treatment 
records from August 2007 to February 2009 do not show he has ever 
complained of or received treatment for these disorders.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability on the date of his application, not 
for past disability).

In addition, since there are no clinical diagnoses for these 
disorders, there is obviously no possible means of attributing 
non-existent condition to the Veteran's active service, 
including, as is being specifically alleged here, by way of 
exposure to Agent Orange.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

In reaching this conclusion, the Board's review of the Veteran's 
STRs also failed to reveal any complaints, treatment, or 
diagnoses of any symptoms which may be attributable to these 
disorders.  While it is undeniable the Veteran was exposed to 
herbicides, including Agent Orange, due to his service in the 
Republic of Vietnam as VA has previously conceded, there is 
simply no in-service incurrence of hand bruising and blood under 
the skin, a left foot disorder and a left testicle disorder. 

So, simply stated, the medical record outweighs the Veteran's 
personal belief, no matter how sincere, that he has any of these 
disorders, including due to his exposure to Agent Orange.  Thus, 
absent proof he has the claimed disabilities, service connection 
cannot be granted, under any theory of entitlement.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

However, concerning the Veteran's claim of entitlement to service 
connection for an enlarged prostate, including as due to his 
exposure to Agent Orange, there is no disputing the Veteran has 
this required diagnosis of an enlarged prostate.  His VA 
treatment records from January 2008 to February 2009 show 
repeated treatments for polyps, colonoscopies, and biopsies of 
the Veteran's prostate.  Further, a VA treatment record from 
October 2008 noted the Veteran's elevated PSA levels.  

Therefore, the determinative issue is whether the Veteran's 
enlarged prostate may be attributable to the his active service 
- and, in particular, to exposure to Agent Orange while in 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And, regardless of the Veteran's conceded exposure to Agent 
Orange, in order for the Veteran to be entitled to presumptive 
service connection on the basis of that Agent Orange exposure, 
the record must also establish that he has a disease to which 
this presumption applies.  Further, this specific disorder must 
manifest to a compensable degree of at least 10-percent disabling 
within a specified time following the last exposure to Agent 
Orange.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

Unfortunately, although it is presumed he was exposed to Agent 
Orange since he served in Vietnam during the Vietnam era, the 
competent medical evidence of record does not also establish that 
he has a disease of the specific type required that would, in 
effect, require the Board to presume his enlarged prostate was 
incurred during his active service from that presumed exposure to 
Agent Orange.  VA has determined there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32395-32407 (2007).  The Veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).  The Court has 
specifically held that the provisions set forth in Combee, which, 
instead, concerned exposure to radiation, are nonetheless 
applicable in cases, as here, involving exposure to Agent Orange.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Concerning in-service incurrence, the Veteran's STRs are 
completely unremarkable for any relevant complaints, treatment, 
or diagnosis of any and all prostate disorders.  Further, his 
April 1968 service separation examination was equally 
unremarkable for any indication of this condition or attendant 
symptoms.  So there is no objective indication of an enlarged 
prostate or any other prostate disorder while he was in service.  
His active service ended in April 1968, the same month as that 
separation examination.

The Veteran also has failed to provide any objective indication 
of an enlarged prostate until October 2008, so more approximately 
four decades after his active service ended.  The lapse of so 
many years after his separation from service and the first 
documented complaint of this claimed disorder is probative 
evidence to be considered in determining whether his current 
disability may be traced back to his active service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Of equal or even 
greater significance, there is simply no medical evidence of 
record etiologically linking this diagnosis of an enlarged 
prostate to the Veteran's active service, including especially to 
his presumed exposure to Agent Orange in Vietnam.

Absent this supporting medical nexus evidence, service connection 
is not warranted.  While the Veteran is competent, even as a 
layman, to for example describe symptoms of an enlarged prostate 
he has experienced, whether in service or during the many years 
since his discharge, he is not also competent to in turn 
attribute the that diagnosis and associated symptoms to his 
presumed exposure to Agent Orange in Vietnam or, for that matter, 
to any other incident of his active service.  This is a medical, 
not lay, determination.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous 
medical evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence, against the other 
evidence of record).  See also 38 C.F.R. § 3.159(a)(2); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  The Federal Circuit Court has recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorder to service 
must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
enlarged prostate, hand bruising and blood under the skin, a left 
testicle disorder and a left foot disorder.  So there is no 
reasonable doubt to resolve in the Veteran's favor, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been submitted to reopen the 
previously denied claim, service connection for a lung disorder, 
including due to Agent Orange exposure, is denied.

Service connection for hand bruising and blood under the skin, 
including due to Agent Orange exposure, is denied.

Service connection for a left testicle disorder, including due to 
Agent Orange exposure is denied.

Service connection for a left foot disorder, including due to 
Agent Orange exposure, is denied.  

Service connection for an enlarged prostate, including due to 
Agent Orange exposure, is denied


REMAND

The Veteran also attributes his back and bilateral knee disorders 
to his active service.  Specifically, the Veteran states that he 
injured his back while stationed in Germany during his job as 
recovery and evacuation of tanks.  Thereafter, while in Vietnam, 
he continued with recovery and evacuation of heavy equipment, 
including helicopters.  Further, while in Vietnam, the Veteran 
claims that he injured his left knee while jumping out of a 
helicopter with the chains and other gear needed to recover the 
equipment.  The Veteran states that, as a result of his left knee 
injury, his right knee is also disabled.  In the alternative, he 
claims that his right knee disorder, and consequently his left 
knee disorder, are secondarily related to his back disorder.  

As previously, discussed the same principles of service 
connection apply to this claim.  To establish service connection, 
there must be:  (1) a medical diagnosis of a current disability; 
(2) medical or, in some cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Regarding this first requirement, there is no disputing the 
Veteran has back and knee disorders.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there 
could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  To this end, he submitted 
VA treatment records beginning in August 2007 showing the 
Veteran's self-reported surgical histories for his left knee for 
a torn meniscus and also pain in his right knee.  The Veteran 
also complained of back pain.  Moreover, in October 2007, the 
Veteran underwent an MRI for both knees.  The MRI of the left 
knee diagnosed the Veteran with an anterior cruciate ligament 
tear and showed truncation of the posterior horns of the medial 
and lateral menisci consistent with tears.  The MRI of the right 
knee also diagnosed the Veteran with a tear of the anterior 
cruciate ligament.  The Veteran also receives Synvisc injections 
in both knees.  Finally, concerning his back, the available VA 
treatment records show the Veteran's history of a partial 
laminectomy on his back in 1975.  So there is no disputing the 
Veteran has back and bilateral knee disorders.  See also 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability).

Hence, resolution of the appeal of these claims turns on whether 
these disorders are attributable to the Veteran's active service, 
including to the type of injury mentioned.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Regarding in service incurrence of a relevant disease or injury, 
the Veteran's service treatment records (STRs) note an incident 
in March 1965 in which the Veteran was struck by a fender in the 
back while working on wrecked autos.  

Additionally, as the Veteran testified at the April 2010 BVA 
hearing and has consistently claimed throughout his appeal, he 
believes that his left knee disorder, if not directly 
attributable to his occupation in service, is attributable to his 
back injury.  Further, he claims that while he did also injure 
his left knee again after service while privately employed, it 
was already injured before that time.  Therefore, the Veteran's 
contends that the right knee disorder is due to his left knee 
disorder, based on the injury described above.  The Veteran is 
certainly competent to state when and how he injured his back or 
left knee.  He also competent to note the date of onset of all 
disorders, his back and right and left knees.  This is certainly 
true considering the Board is not disputing the existence of the 
current disabilities and that pain is a symptom which may be 
readily observed.  However, the cause of these disorders is still 
unknown and must be determined before a decision on the merits 
may be reached.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).

An examination or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that a Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service; but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court has held that the requirement 
for evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(b);  McLendon at 81.  Thus, as 
discussed above, a VA examination is required before the Board 
may adjudicate the Veteran's claims concerning a back disorder 
and a bilateral knee disorder.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  Afford the Veteran an examination of 
his back to determine the nature and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion, 
as to whether any currently diagnosed back 
disorder is causally or etiologically 
related to service, including any injury or 
symptomatology the Veteran reports as 
having occurred during service.  In doing 
so, the examiner should consider and 
address the Veteran's lay statements and 
testimony regarding the symptomatology he 
reports he experienced during and following 
service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

2.  The Veteran should be afforded an 
examination of his knees to determine the 
nature and etiology of any knee disorders 
that may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion, 
as to the following:  

(a) Whether any current knee 
disorder, considering both the 
right and left knees, is at least 
as likely as not (50 percent or 
greater probability) directly 
attributable to any injury in 
service.  The examiner is 
specifically asked to comment on 
the Veteran's self reported 
history concerning his job while 
stationed in Germany and Vietnam 
for evacuation and recovery of 
tanks and helicopters.  

(b) If the Veteran is diagnosed 
with a back disorder that is 
attributable to service and the 
injury described therein, the 
examiner should also offer an 
opinion as to whether it is at 
least as likely as not (a 50 
percent or higher degree of 
probability) that any right or 
left knee disorder has been made 
chronically worse, or aggravated, 
by that back disorder.

(c) If the examiner determines 
the Veteran has a left knee 
disorder, that is related to 
service, the examiner should also 
offer an opinion as to whether it 
is at least as likely as not (a 
50 percent or higher degree of 
probability) that any right knee 
disorder has been made 
chronically worse, or aggravated, 
by his left knee disorder.  See 
Dalton v. Nicholson, 21 Vet. App. 
23 (2007) 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


